 Case 1:20-cv-00014-MN Document 28 Filed 05/12/20 Page 1 of 14 PageID #: 139



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

 MALACHI BRITTINGHAM,                        )
                                             )
                       Plaintiff.            )
                                             )
               v.                            )   C.A. No. 20-014 (MN)
                                             )
 CPL. NUNN, et al.,                          )
                                             )
                       Defendants.           )

                                     MEMORANDUM OPINION


Malachi Brittingham, Howard R. Young Correctional Institution, Wilmington, Delaware. Pro Se
Plaintiff.




May 12, 2020
Wilmington, Delaware
    Case 1:20-cv-00014-MN Document 28 Filed 05/12/20 Page 2 of 14 PageID #: 140



NOREIKA, U.S. District Judge:

I.      INTRODUCTION

        Plaintiff Malachi Brittingham(“Plaintiff”), a pretrial detainee 1 at the Howard R. Young

Correctional Institution in Wilmington, Delaware, filed this action pursuant to 42 U.S.C. § 1983.2

(D.I. 1). The Court considers Docket Items 1, 6, 10, 11, and 16 as the operative pleading. 3 Plaintiff

appears pro se and has been granted leave to proceed in forma pauperis. (D.I. 15, 25). Plaintiff

has also filed requests for counsel (D.I. 5, 8, 23), motions for injunctive relief (D.I. 7, 24), and

motions to stay the proceedings (D.I. 9, 22, 27). The Court proceeds to review and screen the

matter pursuant to 28 U.S.C. § 1915(e)(2)(b) and § 1915A(a).

II.     BACKGROUND

        The Court liberally construes the operative pleading 4 as attempting to raise: (1) slander,

harassment, and false report claims against Defendants Cpl. Nunn (“Nunn”), C/O Mansfield

(“Mansfield”), and C/O Jones (“Jones”); (2) sexual harassment claims against Mansfield:

(3) retaliation; (4) a legal mail claim against Nunn; (5) denial of commissary; and (6) improper




1
        It appears that Plaintiff is a pretrial detainee; not a sentenced inmate. See Brittingham v.
        Akinbayo, C.A. No. 20-190-MN (D. Del. 2020).
2
        When bringing a § 1983 claim, a plaintiff must allege that some person has deprived him
        of a federal right, and that the person who caused the deprivation acted under color of state
        law. See West v. Atkins, 487 U.S. 42, 48 (1988).
3
        Docket Item 10 makes a jury demand. The Court considers Docket Item 16 as a supplement
        to the complaint – not a motion – and will deny the motion as moot.
4
        Normally the Court would cite to particular pages in describing a plaintiff’s claim. Because
        the allegations are dispersed over so many filings, however, the Court will summarize the
        claims and cite to the docket item, but not to a page.


                                                      1
    Case 1:20-cv-00014-MN Document 28 Filed 05/12/20 Page 3 of 14 PageID #: 141



treatment or denial of medical and mental health care against Medical and Mental Health

Departments. 5

        Plaintiff alleges he was constantly harassed by Nunn and another officer on

January 17, 2019, and he responded with non-verbal threats or physical threats. (D.I. 16). On

May 27, 2019, Plaintiff was housed on psychiatric close observation. (Id.). Although not clear, it

seems that Plaintiff alleges Nunn harassed female employees and made comments about Plaintiff.

(Id.). He alleges that Nunn’s “sociopathic seeds were growing,” and he refers to conversations

with Nunn, a look on Nunn’s face, and comments Nunn made about him. (Id.).

        Plaintiff alleges that he called the PREA (i.e., Prison Rape Elimination Act) hotline three

times. (D.I. 1). Plaintiff alleges that he was sexually harassed by Mansfield on October 20, 2019,

and made a PREA report on Mansfield on the same day. (D.I. 1, 6). He alleges retaliation occurred

following the report when his cellmate, who was placed in his cell to counter the PREA report,

was moved from the cell less than 23 hours later. (Id.). He also alleges retaliation also took place

on November 7, 2019, when a “make shift weapon” was found in his belongings. (Id.). Plaintiff

first believed the weapon had been placed in his cell by another inmate, and then alleges that it is

“possible” that the weapon was planted by the inmate at the direction of staff in retaliation for the

PREA report he lodged against Mansfield. (Id.).

        Plaintiff alleges that on November 11, 2019, Mansfield would not provide him toilet paper

and then made statements about him to “everyone.” (D.I. 6). Next, Plaintiff alleges that on

November 29, 2019, Mansfield received some of Plaintiff’s writing concerning another inmate by




5
        It may be that Plaintiff attempts to raise other claims, given his many complaints. It is not
        clear if some information is provided as background or if they are claims seeking relief.
        Therefore, the Court will address the obvious claims.


                                                     2
 Case 1:20-cv-00014-MN Document 28 Filed 05/12/20 Page 4 of 14 PageID #: 142



mistake and would not return the writings to Plaintiff. (D.I. 1, 6). Five days later, unnamed

correctional officers slandered Plaintiff through false reports. (D.I. 1).

       Plaintiff alleges that during the month of October 2019, Jones would come around his cell

and make comments about him and attempt to influence staff. (D.I. 6). Plaintiff alleges that on

December 5, 6, and 12, Jones made fictitious statements about Plaintiff. (Id.).

       Plaintiff alleges that on December 30, 2019, he handed legal mail to Nunn and does not

believe that all of it was mailed based upon the sizes of envelopes that he later saw Nunn holding.

(D.I. 1, 6, 16). The legal mailings Plaintiff believed had not been mailed, included those received

by this Court.

       Plaintiff refers to cell checks during the latter part of December 2019 and beginning of

January 2019. (D.I. 6). Although not clear, he seems to allege that a female officer was

uncomfortable about him and that she “played him” when she took up for another male staff’s

wrong doing. (Id.).

       Plaintiff alleges that on January 9, 2020, Jones told Plaintiff he would be let out first for

recreation but Jones let him out last. (D.I. 6). He alleges that on January 10, 2020, Jones entered

his cell while he was trying to sleep and when in front of the door made a comment about Plaintiff.

(Id). Plaintiff alleges that Jones also made comments about him on January 14, 2020. (Id.).

       Plaintiff alleges that on January 11, 2020, a female officer invited a “frameup” to place

Plaintiff in a negative situation and speculates it was based on animosity with regards to Nunn.

(D.I. 6). Plaintiff also refers to issues he had with a bank check, the amounts allowed for inmate

accounts, and that it would take a while for the check to clear. (Id.). Plaintiff appears to allege

that he has not been allowed to use the commissary since October 2019. (Id.). It is not clear if




                                                      3
 Case 1:20-cv-00014-MN Document 28 Filed 05/12/20 Page 5 of 14 PageID #: 143



this is related to the issue with the bank check. He posits that because it may take a while for the

check to clear, this may be retaliatory. (D.I. 16).

         On February 3, 2020, Plaintiff saw Nunn exit his cell, and when Plaintiff entered his cell

he discovered that his legal documents were scattered throughout the cell. (D.I. 16). After Plaintiff

submitted a grievance regarding the matter, Nunn returned to Plaintiff’s cell and called him a name.

(Id.).

         Finally, Plaintiff alleges that he is not receiving the proper medical and mental health

treatment. (D.I. 1). He refers to a 2019 misdiagnosis of schizophrenia and a later evaluation of

traumatic brain injury (“TBI”) and post-traumatic stress disorder (“PTSD”). (Id.). Plaintiff alleges

that mental health believes he is faking, refuses to treat him, and has administered him incorrect

medication. (Id.). He also alleges that he is not being treated for the TBI or the PTSD. (D.I. 6).

Plaintiff seeks compensatory damages and medical treatment. (D.I. 11, 16).

III.     LEGAL STANDARDS

         A federal court may properly dismiss an action sua sponte under the screening provisions

of 28 U.S.C. § 1915(e)(2)(B) and § 1915A(b) if “the action is frivolous or malicious, fails to state

a claim upon which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief.” Ball v. Famiglio, 726 F.3d 448, 452 (3d Cir. 2013); see also 28 U.S.C.

§ 1915(e)(2) (in forma pauperis actions); 28 U.S.C. § 1915A (actions in which prisoner seeks

redress from a governmental defendant); 42 U.S.C. § 1997e (prisoner actions brought with respect

to prison conditions). The Court must accept all factual allegations in a complaint as true and take

them in the light most favorable to a pro se plaintiff. See Phillips v. County of Allegheny, 515 F.3d

224, 229 (3d Cir. 2008); Erickson v. Pardus, 551 U.S. 89, 93 (2007). Because Plaintiff proceeds

pro se, his pleading is liberally construed and his Complaint, “however inartfully pleaded, must be




                                                      4
 Case 1:20-cv-00014-MN Document 28 Filed 05/12/20 Page 6 of 14 PageID #: 144



held to less stringent standards than formal pleadings drafted by lawyers.” Erickson, 551 U.S. at

94 (citations omitted).

       A complaint is not automatically frivolous because it fails to state a claim. See Dooley v.

Wetzel, __ F.3d. __, No. 19-1684, 2020 WL 1982194, at *4 (3d Cir. Apr. 27, 2020) (quoting

Neitzke v. Williams, 490 U.S. 319, 331 (1989)); see also Grayson v. Mayview State Hosp., 293 F.3d

103, 112 (3d Cir. 2002). “Rather, a claim is frivolous only where it depends ‘on an “indisputably

meritless legal theory” or a “clearly baseless” or “fantastic or delusional” factual scenario.’”

Dooley v. Wetzel, 2020 WL 1982194, at *4 (quoting Mitchell v. Horn, 318 F.3d 523, 530 (2003)

and Neitzke, 490 U.S. at 327-28).

       The legal standard for dismissing a complaint for failure to state a claim pursuant to

§ 1915(e)(2)(B)(ii) and § 1915A(b)(1) is identical to the legal standard used when deciding Federal

Rule of Civil Procedure 12(b)(6) motions. See Tourscher v. McCullough, 184 F.3d 236, 240

(3d Cir. 1999) (applying Fed. R. Civ. P. 12(b)(6) standard to dismissal for failure to state a claim

under § 1915(e)(2)(B)). Before dismissing a complaint or claims for failure to state a claim upon

which relief may be granted pursuant to the screening provisions of 28 U.S.C. §§ 1915 and 1915A,

however, the Court must grant a plaintiff leave to amend his complaint unless amendment would

be inequitable or futile. See Grayson v. Mayview State Hosp., 293 F.3d at 114.

       A complaint may be dismissed only if, accepting the well-pleaded allegations in the

complaint as true and viewing them in the light most favorable to the plaintiff, a court concludes

that those allegations “could not raise a claim of entitlement to relief.” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 558 (2007). Though “detailed factual allegations” are not required, a complaint

must do more than simply provide “labels and conclusions” or “a formulaic recitation of the

elements of a cause of action.” Davis v. Abington Mem’l Hosp., 765 F.3d 236, 241 (3d Cir. 2014)




                                                      5
    Case 1:20-cv-00014-MN Document 28 Filed 05/12/20 Page 7 of 14 PageID #: 145



(internal quotation marks omitted). In addition, a complaint must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face. See Williams v. BASF

Catalysts LLC, 765 F.3d 306, 315 (3d Cir. 2014) (citing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

and Twombly, 550 U.S. at 570). Finally, a plaintiff must plead facts sufficient to show that a claim

has substantive plausibility. See Johnson v. City of Shelby, 574 U.S. 10 (2014). A complaint may

not be dismissed for imperfect statements of the legal theory supporting the claim asserted. See id.

at 10.

         Under the pleading regime established by Twombly and Iqbal, a court reviewing the

sufficiency of a complaint must take three steps: (1) take note of the elements the plaintiff must

plead to state a claim; (2) identify allegations that, because they are no more than conclusions, are

not entitled to the assumption of truth; and (3) when there are well-pleaded factual allegations,

assume their veracity and determine whether they plausibly give rise to an entitlement to relief.

See Connelly v. Lane Const. Corp., 809 F.3d 780, 787 (3d Cir. 2016); see also Iqbal, 556 U.S. at

679 (citing Fed. R. Civ. P. 8(a)(2)). Deciding whether a claim is plausible will be a “context-

specific task that requires the reviewing court to draw on its judicial experience and common

sense.” Id.

IV.      DISCUSSION

         A.     Slander/Harassment/False Reports

         Plaintiff alleges he has been slandered (or defamed – apparently through false reports 6) and

verbally harassed. Verbal abuse or harassment is not actionable under 42 U.S.C. § 1983.




6
         It does not appear from the allegations that by “false reports” Plaintiff meant false
         disciplinary charges. See Crosby v. Piazza, 465 F. App’x 168, 172 (3d Cir. 2012) (filing
         of false disciplinary charges does not constitute a claim under § 1983 so long as the inmate
         was granted a hearing and an opportunity to rebut the charges).


                                                      6
 Case 1:20-cv-00014-MN Document 28 Filed 05/12/20 Page 8 of 14 PageID #: 146



See Matthews v. Norristown State Hosp., 528 F. App’x 115, 119 (3d Cir. 2013); Aleem-X v.

Westcott, 347 F. App’x 731 (3d Cir. 2009). In addition, “federal courts are not to view defamatory

acts as constitutional violations.” Boyanowski v. Capital Area Intermediate Unit, 215 F.3d 396,

401 (3d Cir. 2000) (citing Paul v. Davis, 424 U.S. 693 (1976)). Hence, Plaintiff “cannot plead a

slander claim as a § 1983 claim because it is not cognizable under § 1983.” Page v. Doyle,

No. CV 18-609, 2018 WL 2976374, at *3 (E.D. Pa. June 12, 2018) (citing Boyanowski, 215 F.3d

at 401). See also Karolski v. City of Aliquippa, No. CV 15-1001, 2016 WL 7404551, at *7 (W.D.

Pa. Dec. 22, 2016) (noting that, “[b]ecause there is no federal constitutional right to reputation,”

“violations of state law, including defamation, are insufficient to state a claim under § 1983”)

(quoting Kulwicki v. Dawson, 969 F.2d 1454, 1468 (3d Cir. 1992)).

       Therefore, the foregoing claims are legally frivolous and will be dismissed.

       B.      Sexual Harassment

       Plaintiff alleges that after he was sexually harassed by Mansfield, he filed a PREA report.

Allegations of sexual harassment of a prisoner by a corrections officer may state an Eighth

Amendment claim under § 1983 so long as two elements are met. See Walker v. Taylorville Corr.

Ctr., 129 F.3d 410, 414 (7th Cir. 1997); Mathie v. Fries, 121 F.3d 808 (2d Cir. 1997); Freitas v.

Ault, 109 F.3d 1335, 1338-39 (8th Cir. 1997); Boddie v. Schnieder, 105 F.3d 857 (2d Cir. 1997).

The objective element requires severe or repetitive sexual abuse of an inmate by a prison officer.

Robinson v. Danberg, 729 F. Supp. 2d 666, 686 (D. Del. 2010) (citation omitted). The subjective

element is whether the official had a sufficiently culpable state of mind. Id. (citation omitted).

       Plaintiff’s bald allegations of sexual harassment, without more, fail to state a claim.

Therefore, the claim will be dismissed for failure to state a claim upon which relief may be granted.

Plaintiff will be given leave to amend this claim.




                                                     7
    Case 1:20-cv-00014-MN Document 28 Filed 05/12/20 Page 9 of 14 PageID #: 147



        C.      Retaliation

        Plaintiff alleges retaliation occurred after he filed the PREA complaint when his cellmate

was removed from the cell, when another inmate planted a weapon in his cell or “possibly” the

inmate planted the weapon in his cell at the direction of unnamed staff, and when it took some

time for his check to clear for commissary privileges. In order to establish a retaliation claim

Plaintiff must allege that: (1) his conduct was constitutionally protected; (2) he suffered an adverse

action at the hands of prison officials; and (3) his constitutionally protected activity was a

substantial or motivating factor in the decision to discipline him. See Watson v. Rozum, 834 F.3d

417, 420 (3d Cir. 2016).

        Plaintiff alleges the first element of a retaliation claim by filing a PREA report. Although

he alleges his cellmate was removed and that a weapon was planted in his cell, the Complaint does

not indicate what state actor is responsible for the alleged retaliatory acts. In addition, Plaintiff is

not certain that the length of time it took for his check to clear is even retaliatory. 7 As a result, the

claim is deficiently pleaded. It will be dismissed for failure to state a claim upon which relief may

be granted. Plaintiff will be given leave to amend the claim.

        D.      Legal Mail

        Plaintiff alleges that he handed his legal mail to Nunn and does not believe that Nunn

placed all of it in the mail based upon the size of the envelopes he later saw in Nunn’s possession.

The assertion that legal mail is intentionally opened and read, delayed for an inordinate period of

time, or stolen states a First Amendment claim. McLeod v. Monmouth Cty. Corr. Inst., No. CIV.A.

05-4710, 2006 WL 572346, at *3 (D.N.J. Mar. 8, 2006) (citing Antonelli v. Sheahan, 81 F.3d 1422,

1431-32 (7th Cir. 1996)). However, “[a] single interference with the delivery of an inmate’s



7
        Plaintiff speculates that the length of time for the check to clear may be retaliatory.


                                                        8
Case 1:20-cv-00014-MN Document 28 Filed 05/12/20 Page 10 of 14 PageID #: 148



personal mail, without more, does not rise to the level of a constitutional deprivation.” Fuentes v.

State of N.J. Office of Pub. Defs., No. CIV.A. 05-3446FLW, 2006 WL 83108, at *5 (D.N.J. Jan.

11, 2006) (citing Morgan v. Montayne, 516 F.2d 1367 (2d Cir. 1975)).

       Plaintiff fails to allege sufficient facts to show a pattern or practice that his legal mail was

not mailed. Instead, he alleges that on one occasion he handed Nunn his mail and does not believe

it was mailed. These allegations, standing alone, fail to state a claim for relief under § 1983. The

claim will be dismissed for failure to state a claim upon which relief may be granted. Plaintiff will

be given leave to amend the claim.

       E.      Commissary

       Plaintiff alleges that he has been denied commissary for several months, apparently

because it took some time for a check to clear. There is no constitutional right to purchase from a

prison commissary. See Talbert v. Keefe Group, No. CV 18-5111, 2018 WL 6435334, at *2 (E.D.

Pa. Dec. 7, 2018) (citing Thompson v. Gibson, 289 F.3d 1218, 1222 (10th Cir. 2002)). The claim

is frivolous and will be dismissed.

       F.      Medical/Mental Health Needs

       Plaintiff alleges that he is not being treated and/or not receiving the proper medical and

mental health treatment. He refers to a 2019 misdiagnosis of schizophrenia and subsequent

diagnoses of TBI and PTSD.            He names the Medical and Mental Health Departments as

Defendants, and does not refer to any particular individual.

       To set forth a cognizable medical needs claim, a pretrial detainee must allege (i) a serious

medical need and (ii) acts or omissions by prison officials that indicate deliberate indifference to

that need. See Estelle v. Gamble, 429 U.S. 97, 104 (1976); Rouse v. Plantier, 182 F.3d 192, 197

(3d Cir. 1999); see also Natale v. Camden Cty. Correc. Facility, 318 F.3d 575, 581 (3d Cir. 2003)




                                                      9
Case 1:20-cv-00014-MN Document 28 Filed 05/12/20 Page 11 of 14 PageID #: 149



(pretrial detainee is not entitled to Eighth Amendment protections; pretrial detainee’s claim of

inadequate medical care is evaluated under the same standard as a convicted prisoner’s Eighth

Amendment claim of inadequate medical care). Deliberate indifference may lie upon a claim of

inadequate medical treatment, and it may also be based upon a claim of delay or complete denial

of medical care. See Pearson v. Prison Health Serv., 850 F.3d 526, 535 (2017) (citing United

States ex rel. Walker v. Fayette Cty., 599 F.2d 573, 575 n.2 (3d Cir. 1979)).

        Plaintiff attempts to raise both claims but does so in a conclusory manner, without factual

support and without identifying any particular individual who may have allegedly violated his

constitutional rights.   Instead, the claim is raised against the Medical and Mental Health

Departments, neither of whom are persons as is required to state a claim under 42 U.S.C. § 1983.

Therefore, the medical needs claims will be dismissed for failure to state claims upon which relief

may be granted. Plaintiff will be given leave to amend the claims.

V.      REQUEST FOR COUNSEL

        Plaintiff requests counsel on the grounds that he is housed in the infirmary and has limited

legal access, with apparent “blackballing” efforts by the law library. (D.I. 5, 8, 23). Plaintiff refers

to requests for criminal research which appear to be related to his pending criminal matter. (D.I. 5).

Recent filings indicate that Plaintiff is no longer housed in the infirmary. (D.I. 27). In addition,

the filings indicate that Plaintiff is currently allowed one and one-half hours law library access on

a weekly basis. (Id.).

        A pro se litigant proceeding in forma pauperis has no constitutional or statutory right to

representation by counsel. See Brightwell v. Lehman, 637 F.3d 187, 192 (3d Cir. 2011); Tabron

v. Grace, 6 F.3d 147, 153 (3d Cir. 1993). Representation by counsel may be appropriate under




                                                      10
Case 1:20-cv-00014-MN Document 28 Filed 05/12/20 Page 12 of 14 PageID #: 150



certain circumstances, after a finding that a plaintiff’s claim has arguable merit in fact and law.

Tabron, 6 F.3d at 155.

        After passing this threshold inquiry, the Court should consider a number of factors when

assessing a request for counsel. Factors to be considered by a court in deciding whether to request

a lawyer to represent an indigent plaintiff include: (1) the merits of the plaintiff’s claim; (2) the

plaintiff’s ability to present his or her case considering his or her education, literacy, experience,

and the restraints placed upon him or her by incarceration; (3) the complexity of the legal issues;

(4) the degree to which factual investigation is required and the plaintiff’s ability to pursue such

investigation; (5) the plaintiff’s capacity to retain counsel on his or her own behalf; and (6) the

degree to which the case turns on credibility determinations or expert testimony. See Montgomery

v. Pinchak, 294 F.3d 492, 498-99 (3d Cir. 2002); Tabron, 6 F.3d at 155-56. The list is not

exhaustive, nor is any one factor determinative. Tabron, 6 F.3d at 157.

        At this juncture, it is not clear whether Plaintiff’s claims have merit in fact and law. As

discussed above, all the claims will be dismissed. In addition, Plaintiff’s main reason for seeking

counsel was to obtain legal research. His filings indicate that he is provided law library access.

Finally, to date, the filings demonstrate Plaintiff’s ability to articulate his claims and represent

himself. Therefore, the Court will deny Plaintiff’s requests for counsel without prejudice to renew.

(D.I. 5, 8, 23).

VI.     INJUNCTIVE RELIEF

        Plaintiff has filed two motions for injunctive relief. (D.I. 7, 24). The first motion seeks an

order for his continued housing in the infirmary. (D.I. 7). The second motion seeks an order to

preclude his transfer to the James T. Vaughn correctional Center or a transfer out of state.

(D.I. 24). Plaintiff explains that he observed an “abuse of power” in October 2019 and had




                                                     11
Case 1:20-cv-00014-MN Document 28 Filed 05/12/20 Page 13 of 14 PageID #: 151



something to say to an officer about the incident. (D.I. 7). Plaintiff overheard an officer indicate

he was preparing paperwork on the matter and that Plaintiff would fare better “out of state.”

(D.I. 24). Plaintiff considers this statement retaliatory. (Id.). In his January 27, 2020 motion for

injunctive relief he states that he was informed security was in the process of changing his housing

assignment to a “more confined/unsafe area of the prison.” (D.I. 7). Plaintiff states that he has

characteristics of TBI and PTSD that is not being medically treated and a history of self-harm.

(Id.). As discussed above, Plaintiff is no longer housed in the infirmary.

        A preliminary injunction is “an extraordinary remedy that should be granted only if (1) the

plaintiff is likely to succeed on the merits; (2) denial will result in irreparable harm to the plaintiff;

(3) granting the injunction will not result in irreparable harm to the defendant; and (4) granting the

injunction is in the public interest.” NutraSweet Co. v. Vit-Mar Enterprises, Inc., 176 F.3d 151,

153 (3d Cir. 1999) (“NutraSweet II”). The elements also apply to temporary restraining orders.

See NutriSweet Co. v. Vit-Mar Enterprises., Inc., 112 F.3d 689, 693 (3d Cir. 1997) (“NutraSweet

I”) (a temporary restraining order continued beyond the time permissible under Rule 65 must be

treated as a preliminary injunction and must conform to the standards applicable to preliminary

injunctions). “[F]ailure to establish any element in [a plaintiff’s] favor renders a preliminary

injunction inappropriate.” NutraSweet II, 176 F.3d at 153. Furthermore, because of the intractable

problems of prison administration, a request for injunctive relief in the prison context must be

viewed with considerable caution. Rush v. Correctional Med. Services, Inc., 287 F. App’x 142,

144 (3d Cir. 2008) (citing Goff v. Harper, 60 F.3d 518, 520 (8th Cir. 1995)).

        It is well established that an inmate does not possess a liberty interest arising from the Due

Process Clause in assignment to a particular custody level or security classification or a place of

confinement. See Wilkinson v. Austin, 545 U.S. 209 (2005); Olim v. Wakinekona, 461 U.S. 238,




                                                       12
Case 1:20-cv-00014-MN Document 28 Filed 05/12/20 Page 14 of 14 PageID #: 152



245 (1983); Meachum v. Fano, 427 U.S. 215, 224-25 (1976). Moreover, the custody placement

or classification of state prisoners within the State prison system is among the “wide spectrum of

discretionary actions that traditionally have been the business of prison administrators rather than

of the federal courts.” Meachum, 427 U.S. at 225.

       The record does not demonstrate Plaintiff’s likelihood of success on the merits. Plaintiff

provides no support for his motion, and he does not allege injury. Nor is there any indication that,

at the present time, he is in danger of suffering irreparable harm. Plaintiff has neither demonstrated

the likelihood of success on the merits, nor has he demonstrated irreparable harm to justify the

issuance of immediate injunctive relief. Therefore, the motions will be denied. (D.I. 7, 24).

VII.   MOTION TO STAY

       Plaintiff requests a stay of this matter based upon his limited law library access while

housed in the infirmary. (D.I. 9, 22, 27). He now indicates that he is no longer housed in the

infirmary and he is provided law library access, albeit not to his satisfaction. Regardless, there is

no reason to stay this matter. The motions will be denied. (D.I. 9, 22, 27).

VIII. CONCLUSION

       For the above reasons, the Court will: (1) deny Plaintiff’s requests for counsel (D.I. 5, 8,

23) without prejudice to renew; (2) deny Plaintiff’s motions for injunctive relief (D.I. 7, 24);

(3) deny Plaintiff’s motions to stay the proceedings (D.I. 9, 22, 27); (4) deny as moot Plaintiff’s

motion for leave to file an amended complaint (D.I. 16); and (5) dismiss the operative pleading

(D.I. 1, 6, 10, 11, 16) as frivolous and for failure to state claims upon which relief may be granted

pursuant 28 U.S.C. §§ 1915(e)(2)(B)(i) and (ii) and 1915A(b)(1). Plaintiff will be given leave to

amend the sexual harassment, retaliation, legal mail, and medical/mental health claims.

       An appropriate Order will be entered.




                                                     13
